Attorney's Docket Number: 752_022 CON
Filing Date: 01/20/2021
Claim Domestic Benefit: 05/29/2015; 11/22/2016; 01/13/2020
Claim Foreign Priority: 06/06/2014; 05/29/2015
Applicant(s): Takeda et al. 
Examiner: Antonio Crite

DETAILED ACTION
This Restriction/Election Requirement is responsive to communication filed on 01/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains the following disclosed patentably distinct species: 
(1) Species 1, reading on FIG. 1(b)
(2) Species 2, reading on [FIG not shown] and at (Para 0100) of the Specification
(3) Species 3, reading on FIG. 9, FIG. 10
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, a vapor deposition mask as opposed to a vapor deposition mask preparation body that is used for obtaining the vapor deposition mask. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Due to their mutually exclusive characteristics, the species require different fields of search (e.g., employing different search queries), and the prior art applicable to one species would not likely be applicable to the other species.

Sub-Species
The election of any of the species within the disclosed species group, as mentioned above, for prosecution on the merits would require the Applicant to specify and elect the corresponding sub-species as well, which are presented below. The sub-species comprise the following: (A) multiple screen configuration; (B) multiple slit(s) overlapping multiple screens; (C) single or multiple slit(s) with dimension of metal mask; (D) resin mask and color material; (E) number of vapor deposition masks per frame; and (F) reinforcement frames configuration for frame-equipped vapor deposition mask. 

Sub-Species A: Multiple Slits & Multiple Screen Configuration
This application contains the following disclosed patentably distinct species: 
(1) Species A1, reading on Figure 1(a)
(2) Species A2, reading on Figure 2
(3) Species A3, reading on Figure 3
(4) Species A4, reading on Figure 4
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, a plurality of screens having an aggregate of openings in a 2 by 3 pattern as opposed to a plurality of screens having an aggregate of openings with a 1 by 3 pattern. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Due to their mutually exclusive characteristics, the species require different fields of search (e.g., employing different search queries), and the prior art applicable to one species would not likely be applicable to the other species.

Sub-Species B: Multiple Slit(s) Overlapping Multiple Continuous Screens
This application contains the following disclosed patentably distinct species: 
(1) Species B1, reading on Figure 5(a)
(2) Species B2, reading on Figure 5(b)
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, a slit provided at a position overlapping with the entirety of two or more screens continuous in the crosswise direction as opposed to a slit provided at a position overlapping with the entirety of two or more screens continuous in the lengthwise direction. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Due to their mutually exclusive characteristics, the species require different fields of search (e.g., employing different search queries), and the prior art applicable to one species would not likely be applicable to the other species.

Sub-Species C: Single or Multiple Slit(s) & Dimension of Metal Mask
This application contains the following disclosed patentably distinct species: 
(1) Species C1, reading on Figure 6
(2) Species C2, reading on Figure 7 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, a resin mask in which one slit is provided with a plurality of openings where the dimension of a metal mask is not smaller than the resin mask as opposed to a resin mask in which one slit is provided with a plurality of openings where the dimension of a metal mask being smaller than the resin mask to expose the outer circumferential portion of the resin mask. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Due to their mutually exclusive characteristics, the species require different fields of search (e.g., employing different search queries), and the prior art applicable to one species would not likely be applicable to the other species.
Sub-Species D: Resin Mask and Color Material
This application contains the following disclosed patentably distinct species: 
(1) Species D1, reading on Figure 8(a)
(2) Species D2, reading on Figure 8(b)
(3) Species D3, reading on Figure 8(c)
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, a resin mask containing a color material component as opposed to a resin mask having a color material layer, and a resin mask having a color material component or layer as opposed to a resin mask with an increase in thickness. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Due to their mutually exclusive characteristics, the species require different fields of search (e.g., employing different search queries), and the prior art applicable to one species would not likely be applicable to the other species.

Sub-Species E: Number of Vapor Deposition Masks in a Frame
This application contains the following disclosed patentably distinct species: 
(1) Species E1, reading on Figure 9
(2) Species E2, reading on Figure 10
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, a single vapor deposition mask may be affixed to a frame as opposed to a plurality of vapor deposition masks that may be affixed to a frame. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Due to their mutually exclusive characteristics, the species require different fields of search (e.g., employing different search queries), and the prior art applicable to one species would not likely be applicable to the other species.

Sub-Species F: Reinforcement Frames Configuration
This application contains the following disclosed patentably distinct species: 
(1) Species F1, reading on Figure 11(a)
(2) Species F2, reading on Figure 11(b) 
(3) Species F3, reading on Figure 11(c) 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, reinforcement frames affixed to a frame having a horizontal configuration as opposed to reinforcement frames affixed to a frame having a vertical configuration, and reinforcement frames affixed to a frame having a horizontal configuration or vertical configuration as opposed to reinforcement frames affixed to a frame having both a vertical configuration and a horizontal configuration. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Due to their mutually exclusive characteristics, the species require different fields of search (e.g., employing different search queries), and the prior art applicable to one species would not likely be applicable to the other species.

The following are examples of how a species within the disclosed species group and corresponding sub-species may be specified and elected. This is not an exhaustive list of examples. 
Example #1:
The species of the of the device wherein a vapor deposition mask reads on Figure 1(b) and have corresponding sub-species that read on Figure 2, Figure 7, and Figure 8(a).
Example #2:
The species of the of the device wherein vapor deposition mask reads on Figure 1(b) and have corresponding sub-species that read on Figure 3, Figure 5(a), Figure 6, and Figure 8(b).
Example #3:
The species of the of the device wherein a frame-equipped vapor deposition mask reads on Figure 9 and have corresponding sub-species that read on Figure 4, Figure 5(b), Figure 6, Figure 8(c), and Figure 11(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The species election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817